               Case 2:18-cv-00495-RSM Document 141 Filed 10/08/20 Page 1 of 4




 1                                                                    Honorable Ricardo S. Martinez
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12                           UNITED STATES DISTRICT COURT
13                     WESTERN DISTRICT OF WASHINGTON AT SEATTLE
14
15
16   PROVIDENCE HEALTH AND SERVICES;                    NO. 2:18-cv-00495 RSM
17   and SWEDISH HEALTH SERVICES,
18                                                      STIPULATION AND ORDER OF
19                      Plaintiffs,                     DISMISSAL
20
21            v.
22
23   CERTAIN UNDERWRITERS AT LLOYD'S
24   LONDON, SYNDICATE 2623/623
25   (BEAZLEY); and FEDERAL INSURANCE
26   COMPANY,
27
28                      Defendants.
29
30
31
32            IT IS HEREBY STIPULATED by and between Plaintiffs Providence Health and
33
34   Services and Swedish Health Services (“Plaintiffs”) and Defendant Certain Underwriters at
35
36   Lloyd’s London, Syndicate 2623/623 (Beazley), through their counsel of record herein, that all
37
38   claims between Plaintiffs and Defendant Certain Underwriters at Lloyd’s London, Syndicate
39
40   2623/623 (Beazley) in this matter may be dismissed with prejudice and without costs to any
41
42   party.
43
44
45


     STIPULATION AND ORDER OF                                      GORDON      600 University Street
     DISMISSAL - 1                                                  TILDEN     Suite 2915
     No. 2:18-cv-00495 RSM                                         THOMAS      Seattle, WA 98101-4172
                                                                   CORDELL     206.467.6477
            Case 2:18-cv-00495-RSM Document 141 Filed 10/08/20 Page 2 of 4




 1         DATED this 8th day of October, 2020.
 2
 3                                       GORDON TILDEN THOMAS & CORDELL LLP
 4                                       Attorneys for Plaintiffs
 5
 6                                       By     s/Franklin D. Cordell
 7                                            Franklin D. Cordell, WSBA #26392
 8                                            Jeffrey M. Thomas, WSBA #21175
 9                                            Chelsey L. Mam, WSBA #44609
10                                            Guinevere Becker Bogusz, WSBA #52937
11                                            Miles Bludorn, WSBA #54238
12                                            600 University Street, Suite 2915
13                                            Seattle, Washington 98101-4172
14                                            206.467.6477
15                                            fcordell@gordontilden.com
16                                            jthomas@gordontilden.com
17                                            cmam@gordontilden.com
18                                            gbogusz@gordontilden.com
19                                            mbludorn@gordontilden.com
20
21
22         DATED this 8th day of October, 2020.
23
24                                       WILSON SMITH COCHRAN DICKERSON
25                                       Attorneys for Defendant Certain Underwriters at
26                                       Lloyd’s London, Syndicate 2623/623 (Beazley)
27
28                                       By    s/John M. Silk
29                                            John M. Silk, WSBA #15035
30                                            901 Fifth Avenue, Suite 1700
31                                            Seattle, WA 98164-2050
32                                            206.623.4100
33                                            silk@wscd.com
34
35
36
37
38
39
40
41
42
43
44
45


     STIPULATION AND ORDER OF                                GORDON      600 University Street
     DISMISSAL - 2                                            TILDEN     Suite 2915
     No. 2:18-cv-00495 RSM                                   THOMAS      Seattle, WA 98101-4172
                                                             CORDELL     206.467.6477
            Case 2:18-cv-00495-RSM Document 141 Filed 10/08/20 Page 3 of 4




 1         DATED this 8th day of October, 2020.
 2
 3                                       TROUTMAN PEPPER
 4                                       Attorneys for Defendants Certain Underwriters at
 5                                       Lloyd’s London, Syndicate 2623/623 (Beazley)
 6
 7                                       By    s/Ross Smith
 8                                            Kevin F. Kieffer
 9                                            Monique F. Fuentes
10                                            Ross Smith
11                                            5 Park Plaza, Suite 1400
12                                            Irvine, CA 92614
13                                            949.622.2700
14                                            Kevin.Kieffer@troutman.com
15                                            Monique.Fuentes@troutman.com
16                                            Ross.Smith@troutman.com
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45


     STIPULATION AND ORDER OF                                GORDON      600 University Street
     DISMISSAL - 3                                            TILDEN     Suite 2915
     No. 2:18-cv-00495 RSM                                   THOMAS      Seattle, WA 98101-4172
                                                             CORDELL     206.467.6477
             Case 2:18-cv-00495-RSM Document 141 Filed 10/08/20 Page 4 of 4




 1                                               ORDER
 2
 3          Based upon the foregoing stipulation, it is hereby
 4
 5          ORDERED, ADJUDGED AND DECREED that all claims between Plaintiffs’ and
 6
 7   Defendant Certain Underwriters at Lloyd’s London, Syndicate 2623/623 (Beazley) in this matter
 8
 9   may be dismissed with prejudice and without costs to any party.
10
11          DATED this 8th day of October, 2020.
12
13
14
15
16
17
18                                                RICARDO S. MARTINEZ
19                                                CHIEF UNITED STATES DISTRICT JUDGE
20
21
22
23   Presented by:
24
25   GORDON TILDEN THOMAS & CORDELL LLP
26
27
28
29   By s/Franklin D. Cordell
30     Franklin D. Cordell, WSBA #26392
31     Jeffrey M. Thomas, WSBA #21175
32     Chelsey L. Mam, WSBA #44609
33     Guinevere Becker Bogusz, WSBA #52937
34     Miles Bludorn, WSBA #54238
35     600 University Street, Suite 2915
36     Seattle, Washington 98101-4172
37     206.467.6477
38     fcordell@gordontilden.com
39     jthomas@gordontilden.com
40     cmam@gordontilden.com
41     gbogusz@gordontilden.com
42     mbludorn@gordontilden.com
43
44
45


     STIPULATION AND ORDER OF                                     GORDON     600 University Street
     DISMISSAL - 4                                                 TILDEN    Suite 2915
     No. 2:18-cv-00495 RSM                                        THOMAS     Seattle, WA 98101-4172
                                                                  CORDELL    206.467.6477
